IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 91 MAL 2015
                              :
                Respondent    :
                              : Cross Petition for Allowance of Appeal
                              : from the Order of the Superior Court
           v.                 :
                              :
                              :
JACK D. PENNINGTON,           :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of July, 2015, the Cross Petition for Allowance of Appeal

is DENIED.